DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 7/15/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Regarding foreign patent documents 1-4, no English translation of at least the Abstract has been received.
Claim Objections
Claims 10 and 15 are objected to because of the use of the term “and/or”. The term "and/or" may mean "and", it may mean "or", it may mean "exclusive-or", it may mean "one", it may mean "some, but not all", it may mean "neither", and/or it may mean "both", altogether not limiting the scope of claimed subject matter in this respect. Examiner suggests the applicant choose one of the above interpretations, or substitute language on the order of "chosen from one of the following”.
Claim 10 (and to a lesser extent claim 1) is objected to because a large portion of the claim doesn’t really limit the subject matter. Regarding the claim, the phrase ‘the sensor is perpendicular to the seal, the component, or the component region’ but doesn’t give any limitations on the relative orientations of those three elements – without any given orientation of the sensor. Essentially, the claim appears to say ‘the sensor is perpendicular to something else’ which is true for pretty much any given collection of things. This is not a rejection as the breadth of a claim does not make it indefinite, but as written the sensor isn’t limited as to its orientation.
 	Also regarding the breadth of claim 10, the claim appears to boil down to ‘there is a sensor and it senses something’ as the inclusion of a seal & a component don’t limit the claim, see MPEP 2114(II) (intended use). Amendments to the claim might include a definition of the component region (e.g. the circumference of a car door, as shown in Figure 1) or a more detailed limitation of the sensor positions and relative angles with each other and the seal (e.g. as shown in Figures 5 & 6, or perhaps from Figure 7, the distance between a seal and a stable feature).
Claim 16 is objected to because the options are ‘the sensors are movable’ or ‘the sensors can be moved’, which aren’t patentably different. Examiner’s opinion is that these should be merged.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission it’s a method of sensing a seal with the verb “is changed” without saying how or by what. For purposes of examination, examiner reads the phrase as “changes”.
Claim 15 is are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the claim recites the limitation "the dimensionally stable region" in line 4. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, examiner reads the phrase as “a dimensionally stable region”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flauss et al (WO1999015353A1).
As to claim 10. A device for performing the method for automated position sensing of a circumferential or sectionally running seal by means of 
 	at least one sensor relative to a component or to at least one component region during or after application of the seal (Figure 3, elements 20-22), 
 	wherein the least one sensor is arranged such that its main sensing direction is oriented to be perpendicular to the running direction of the seal or of the component or of the at least one component region or to deviate from it at an angle of up to 45 degrees (Figure 3 has sensors 20 & 21 perpendicular to the running direction (which is vertical out of the page)) and 
 	the at least one sensor with a sensing range senses the seal and/or the component or the at least one component region (Abstract, “determine in advance the position and shape of the flange”).
As to claim 11, Flauss teaches everything claimed, as applied above in claim 10, in addition that with two or more sensors, the respective sensing ranges of at least two of the sensors are arranged in one plane (Figure 3, sensors 20 & 21 are coplanar).
As to claim 12, Flauss teaches everything claimed, as applied above in claim 10, in addition in that with two or more sensors, at least two of the sensors are arranged in an offset manner along the running direction of the seal or of the component or of the at least one component region (Figure 2, sensors 20/21 are offset along the line of element 3 (the flange) with respect to sensor 22).
As to claim 13, Flauss teaches everything claimed, as applied above in claim 10, in addition that with two or more sensors, at least two sensors are laterally offset relative to each other (Figure 2, sensors 20 and 21).
As to claim 14, Flauss teaches everything claimed, as applied above in claim 10, in addition that with two or more sensors, the main sensing directions or the sensing ranges of at least two sensors are oriented parallel or at an angle of 1 to 90 degrees, preferably 50 to 70 degrees, relative to each other (Figure 3, sensors 21 and 22 are perpendicular).
As to claim 15, Flauss teaches everything claimed, as applied above in claim 10, in addition the sensors are oriented towards the dimensionally stable region of the seal and/or towards spatial and/or planar features of the component or of the least one component region (Figure 3, the sensors are directed to the place where the seal is to be applied, see also the Abstract).
As to claim 16, Flauss teaches everything claimed, as applied above in claim 10, in addition the sensors are movable in place or can be guided around the component or the least one component region (Figure 2, unit 1 holds the sensors 20-22 and moves along the flange (WO document page 7, the first three paragraphs after the description of the Figures, also shown in the English copy from Google Patents, page 6).
As to claim 17, Flauss teaches everything claimed, as applied above in claim 10, in addition that the sensing ranges of at least two sensors overlap or overlie each other (Figure 3, the range of sensors 20 and 21 overlap).
As to claim 1, the method would flow from the apparatus of claim 10.
As to claim 2, the method would flow from the apparatus of claim 10. Examiner’s position is that the orientation claimed in claim 10 indicates the relative geometries of the elements is known.
As to claims 3-4, the method would flow from the apparatus of claim 10. Examiner’s position is that the relative orientation of claim 10 is a spatial feature, as is location.
As to claim 5, the method would flow from the apparatus of claim 15. Examiner’s position is that the mounting flange is inherently stable.
As to claim 6, the method would flow from the apparatus of claim 10. Examiner refers applicant to the Google Translate document, page 2, where the last two paragraphs teach compressing the seal and influencing the seal profile.
As to claim 7, the method would flow from the apparatus of claim 10. Examiner refers applicant to the Google Translate document, page 7, where the last paragraph teaches continuous scanning similar to the simultaneous scanning in applicant’s specification paragraph 15 (United States Patent Application Publication number).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Flauss, in further view of Woodworth (United States Patent 5699161).
As to claim 8, Flauss teaches everything claimed, as applied above in claim 1, with the exception of position sensing is performed as a distance measurement. However, it is known in the art as taught by Woodworth. Woodworth teaches position sensing is performed as a distance measurement (Abstract “range finders”). It would have been obvious to one of ordinary skill in the art at the time of filing to have position sensing is performed as a distance measurement, in order to m9ore easily calculate relative positions.
As to claim 9, Flauss teaches everything claimed, as applied above in claim 1, with the exception of position sensing is performed using a triangulation method. However, it is known in the art as taught by Woodworth. Woodworth teaches position sensing is performed using a triangulation method (column 2, lines 38-64). It would have been obvious to one of ordinary skill in the art at the time of filing to have the position sensing be performed using a triangulation method, in order to improve measurement accuracy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536.  The examiner can normally be reached on M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/Examiner, Art Unit 2877                                                                                                                                                                                                        





/J.C.U/Examiner, Art Unit 2877